 
Exhibit 10.11
 
AGREEMENT FOR THE PURCHASE OF PARTIAL LEASEHOLDS
 
This Agreement for the Purchase of Partial Leaseholds (“Agreement”) made and
effective this April 28, 2010, by and between Geronimo Holding Corporation
(“Seller”) and American Standard Energy, Corp. (“Buyer”).
 
Seller desires to sell to Buyer, and Buyer desires to purchase from Seller,
certain mineral rights leaseholds held on properties as described in EXHIBIT A:
Permian Basin (San Andres/Canyon/Wolfberry) Trend including current producing
wells.
 
NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto agree as follows:
 
1.   Sale.
Seller agrees to sell, transfer and convey to Buyer, and Buyer agrees to
purchase the following partial leaseholds (the “Property”): See EXHIBIT A.
 
2.   Price.
Buyer shall pay Seller for the Property the sum of 4,000,000 shares in American
Standard Energy Corp. Buyer shall make available immediately the right to said
shares following delivery of the title to Property to Buyer as provided herein.
 
3.   Conditions.
The transaction represented in this Agreement shall Close on or before June 30,
2010 and is contingent upon any liens or other encumbrances on the leasehold
described in Exhibit A being cleared or released by that date.
 
4.   Warranty.
Seller warrants that the title to the Property shall be of marketable title free
of undisclosed liens, mortgages, leases, or other rights in the Property. If any
of the Property sold hereunder does not conform to this limited warranty, Buyer
shall notify Seller not more than five days following the end of the discovery
of such violation of warranty and for any Property that does not conform to this
warranty, Buyer’s sole remedy, and Seller’s sole obligation, shall be to replace
the defective Property at Seller’s expense or to release the shares back to
American Standard Energy Corp. EXCEPT AS SET FORTH HEREIN, SELLER MAKES NO
WARRANTY TO BUYER WITH RESPECT TO THE PROPERTY, AND BUYER DISCLAIMS ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED.
 
5.   Transfer of Title.
Title to and ownership of the Property shall pass from Seller to Buyer
immediately upon execution of this Agreement.
 
6.   Limitation of Liability.
In no event shall Seller be liable for any special, indirect, incidental or
consequential damages arising out of or connected with this Agreement or the
Property, regardless of whether a claim is based on contract, tort, strict
liability or otherwise, nor shall Buyer’s damages exceed the amount of the
purchase price of the Property.

 

--------------------------------------------------------------------------------

 
 
7.   Notices.
Any notice required by this Agreement or given in connection with it, shall be
in writing and shall be given to the appropriate party by personal delivery or
by certified mail, postage prepaid, or recognized overnight delivery services.
 
If to Seller:
Geronimo Holding Corporation
1801 West Texas Avenue
Midland, TX 79701
 
If to Buyer:
American Standard Energy, Corp.
60 East Rio Salado Parkway, Suite 900
Tempe, AZ 85281
 
8.   Governing Law.
This Agreement shall be construed and enforced in accordance with the laws of
the state of Arizona.
 
9.   Final Agreement.
This Agreement terminates and supersedes all prior understandings or agreements
on the subject matter hereof. This Agreement may be modified only by a further
writing that is duly executed by both parties.
 
10.   Severability.
If any term of this Agreement is held by a court of competent jurisdiction to be
invalid or unenforceable, then this Agreement, including all of the remaining
terms, will remain in full force and effect as if such invalid or unenforceable
term had never been included.
 
11.  Headings.
Headings used in this Agreement are provided for convenience only and shall not
be used to construe meaning or intent.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 
Geronimo Holding Corporation
 
American Standard Energy, Corp.
     
By:
/s/ Randall Capps
 
By:
/s/ Scott Feldhacker
Randall Capps
President
 
Scott Feldhacker
President

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
To that certain Agreement for the Purchase of Partial Leaseholds dated effective
April 28, 2010, by and between Geronimo Holding Corporation (“Seller”) and
American Standard Energy Corp. (“Buyer”)
 
1.
Oil and Gas lease dated March 16, 1954, recorded in Volume 207, page 92, Oil and
Gas Records of Upton county, from Henry Curtis Davies, et al, as Lessors, to the
Texas Company, as Lessee, insofar as said Oil and Gas Lease covers the following
described land situated in Upton County, Texas:

 
A. 
DAVIES NO. 1                            100% GWI     73.0% NRI

S/2 NE/4 of Section 16, Block 41, T-5-S, T&P Ry. Co. Survey, from the surface
down to a depth of 10,590 feet beneath the surface.
 
B. 
H. C. DAVIES NO. 1                  100% GWI     76.5% NRI

S/2 NW/4 of Section 16, Block 41, T-5-S, T&P Ry. Co. Survey, from the surface
down to a depth of 10,590 feet beneath the surface.
 
C. 
DAVIES ESTATE NO. 1           100% GWI    73.0% NRI

SE/4 SE/4 of Section 16, Block 41, T-5-S, T&P Ry. Co. Survey, from the surface
down to a depth of 10,605 feet beneath the surface, and SW/4 SE/4 of Section 16,
Block 41, T-5-S, T&P Ry. Co. Survey, from the surface down to a depth of 8,162
feet beneath the surface.
 
N/2 NW/4 of Section 16, Block 41, T-5-S, T&P Ry. Co. Survey, from the surface
down to a depth of 10,590 feet beneath the surface. It is the intent of Assignor
to reserve rights below 10,590 feet beneath the surface. THE DAVIES ESTATE NO. 2
WELL IS CURRENTLY PRODUCING BELOW 10,590’ THEREFORE ASSIGNOR IS RESERVING THE
PRODUCTION FROM THIS WELL.
 
HBP Non-producing acreage covering SW/4, N/2 NE/4, N/2 SE/4 and SW/4 SE/4
containing 379 acres, more or less, limited from the surface down to a depth of
10,590 feet beneath the surface, however, in the event Assignor’s rights do not
include such depths this depth limitation would be only down to depth currently
owned by Assignor.
 
2.
Oil and Gas Lease dated August 2, 1984, recorded in Volume 501, page 654, Oil
and Gas Records of Upton County, Texas, from Louie Robert Davis, as Lessor, to
Ed A. Vogler, as Lessee;

 
Oil and Gas Lease dated May 2, 1984, recorded in Volume 501, page 658, Oil and
Gas Records of Upton County, Texas, from First City National Bank of Midland and
Mary Frances Driscoll, Co-Trustees u/w/o Robbie Davis Johnson, as Lessors, to Ed
A. Vogler, as Lessee; and
 
Oil and Gas Lease dated August 1, 1984, recorded in Volume 501, page 661, Oil
and Gas Records of Upton County, Texas, from First National Bank of Abilene,
Trustee for the Lou Ann Davis Trust and the Lois Lynn Davis Trust, as Lessor, to
Ed A. Vogler, as Lessee;
 

 

--------------------------------------------------------------------------------

 
 
Insofar and only insofar as said Oil and Gas Leases cover the following
described land situated in Upton County, Texas:
 
A. 
LOUIS DAVIS NO. 1                 100% GWI    74.0% NRI

S/2 SE/4 of Section 4, Block 41, T-5-S, T&P Ry. Co. Survey, from the surface
down to but not below the base of the Bend Formation as measured by the electric
logs in the Miltex Oil Company L. Davis No. 1 Well.
 
B. 
LOUIS DAVIS NO. 2                 100% GWI    74.0% NRI

S/2 NE/4 of Section 4, Block 41, T-5-S, T&P Ry. Co. Survey, from the surface
down to but not below the base of the Bend Formation as measured by the electric
logs in the Miltex Oil Company L. Davis No. 2 Well.
 
3.
Oil and Gas Lease dated May 16, 1984, recorded in Volume 500, Page 476, Oil and
Gas Records of Upton County, Texas, insofar and only insofar as said Oil and Gas
Lease covers the following described land situated in Upton County, Texas:

 
A. 
WILSON “O” NO. 1                 100% GWI    73.5% NRI

SW/4 of Section 46, Block 41, T-4-S, T&P Ry. Co. Survey, Upton County, Texas,
from the surface to the base of the Woodford Shale formation.
 
B. 
WILSON “O” NO. 2                 100% GWI    73.5% NRI

W/2 NW/4 of Section 46, Block 41, T-4-S, T&P Ry. Co. Survey, Upton County,
Texas, from the surface to the base of the Woodford Shale formation.
 
End of Exhibit “A”

 
2

--------------------------------------------------------------------------------

 